DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they recite an abstract idea without integration into a practical application or presence of inventive concept.  Independent Claims 1, 9, and 15 recite the following abstract ideas: “identifying via a processor one of a plurality of geographic zones based on the route optimization request message, the identified geographic zone including the first plurality of geographic locations and a second plurality of geographic locations”; and “determining a route to traverse the first plurality of geographic locations based on the retrieved route optimization information”.  These abstract ideas fall under the category of “mental process”, at least; for example, a person can mentally determine one of a plurality of geographic zone, e.g. “downtown”, based on the route optimization request message and mentally determine a route to traverse the first plurality of geographic locations based on the retrieved route optimization information, e.g. “avoid Main Street”.
Recitations of potential integrations into practical application include: “via a processor”, “from a designated one of a plurality of zone servers…”, “receiving a route optimization request…”; “retrieving route optimization information…”; and “transmitting, via a communication interface, a response message…”.  However, all of the above do not sufficiently integrate the abstract idea into a practical application because they are either insignificant extra-solution activity (“receiving a route optimization request…”, “retrieving route optimization information…”, “transmitting, via a communication interface, a response message…”), or recited at too high a level of generality (“via a processor”, “from a designated one of a plurality of zone servers…”, “via a communication interface”). No inventive concept has been identified, therefore, Claims 1-20 are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Demiryurek et al. (US 8,660,789) which discloses receiving a route optimization request message at a server within an on-demand computing services environment (col 3, line 38-41), the route optimization request message identifying a first plurality of geographic locations associated with a routing request from a client entity (col 2, line 32-45); identifying via a processor one of a plurality of geographic zones based on the route optimization request message, the identified geographic zone including the first plurality of geographic locations and a second plurality of geographic locations (Fig. 4, Fig. 7); retrieving route optimization information identifying transit information between each of a plurality of pairs of the second plurality of geographic locations (col 5, line 55-59; Fig. 4); determining a route to traverse the first plurality of geographic locations based on the retrieved route optimization information (col 2, line 32-56); and transmitting, via a communication interface, a response message identifying the route to a client machine associated with the client entity (col 6, line 10-12).
However, Demiryurek is silent with respect to retrieving the route optimization from a designated one of a plurality of zone servers, the designated zone server being associated with the identified geographic zone.  Natesan et al. (US 2002/0169778) discloses a single server with geographic parcels [0044-0062], however, it is silent with respect to a plurality of zone servers as described in the application.  The rest of the prior art is also silent on the matter and does not provide a prima facie basis for modifying Demiryurek to retrieve the route optimization from a designated one of a plurality of zone servers, the designated zone server being associated with the identified geographic zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/             Primary Examiner, Art Unit 3664